Citation Nr: 0405198	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether the debt in the amount of $1540.20 was properly 
created.  

2.  Whether waiver of recovery of an overpayment of VA 
benefits is warranted.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating actions dated February and April 2002, proposing 
and effectuating a reduction in compensation due to 
incarceration; from a May 2002 notice of the creation of a 
debt in the amount of $1540.20; and from a January 2003 
denial of his request for a waiver of the debt.  

The issue of whether the veteran is entitled to add a 
dependant on his award is addressed in a separate decision.  

The veteran should also note that the waiver issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.   


FINDINGS OF FACT

1.  The veteran was in receipt of a 20 percent compensation 
rating on October 19, 2000; he was also convicted of a felony 
on that date, and immediately incarcerated.  

2.  He was incarcerated for 61 days by December 19, 2000.  

3.  VA was not informed of his incarceration until December 
2001; verification of his incarcerated status was not 
provided to VA until February 22, 2002, via VA Form 21-4193.  

4.  The veteran was notified of the proposed reduction in his 
payable compensation rate, to 10 percent, on February 22, 
2002.  

5.  In April 2002, the veteran's compensation rate was 
reduced to 10 percent; as a result, an overpayment in the 
amount of $1540.20 was created.  


CONCLUSION OF LAW

The overpayment of compensation benefits for the period from 
December 19, 2000 to April 30, 2002, of $1540.20, was 
properly created.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 
38 C.F.R. § 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5313 of title 38 U.S.C.A. and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part:

Any person who is entitled to compensation who is 
incarcerated in a State penal institution for a period in 
excess of sixty days for conviction of a felony shall not be 
paid such compensation for the period beginning on the sixty-
first day of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. 
§ 1114(a), which is at the rate of 10 percent.

In order for the statutory and regulatory limitations to take 
effect in this case and to legally support withholding of 
compensation benefits by VA, four prerequisites must be 
established: incarceration, in a State penal institution, in 
excess of 60 days, and for conviction of a felony.

The record shows that, on October 19, 2000, the veteran was 
convicted of a felony, and was committed to the New York 
State penal system at Groveland Correctional Institution, for 
a maximum term not to exceed 5 years, with a possible early 
release date after 4 years, 3 months, and 10 days.  During 
this period, the veteran was rated as 20 percent disabled 
pursuant to VA's Schedule for Rating Disabilities (Schedule).  


The RO was first informed that the veteran was incarcerated 
in December 2001; however, that information was provided by 
someone other than the veteran, and the specific penal 
institution information that was provided was incorrect.  The 
veteran was not located until February 2002.  

Upon verification of the veteran's incarcerated status, the 
RO notified him of the intent to reduce his compensation 
benefits, effective the 61st day of imprisonment, and that a 
debt would be created on his account due to this overpayment.  
The RO also informed him of his rights, and that an exercise 
of those rights may result in creation of a further 
overpayment, in the event that benefits would continue at the 
20 percent rate, prior to final rating action.  In April 
2002, the veteran's paid compensation rate was reduced to 10 
percent.  

VA compensation benefits are reduced to a lesser rate as of 
the 61st day of imprisonment for a felony conviction.  See 
38 C.F.R. § 3.665.  As noted in the April 26, 2002 notice 
letter and May 11, 2002 notice from the debt management 
center, an overpayment was created on his account.  The total 
overpayment, for amounts paid from December 19, 2000 to April 
2002 equaled $1,540.20.  

Although the veteran did not contest the amount of this debt, 
but rather whether it was proper to reduce his award due to 
incarceration at all, the RO did formally adjudicate whether 
the overpayment in question was properly calculated and 
created prior to a review of a waiver request by the 
Committee.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VAOPGCPREC 6-98 (April 24, 1998).  

Essentially, the veteran is arguing that although he is 
incarcerated, and although he did not notify VA of his 
incarceration, that he is still entitled to his 20 percent 
award.  The substance of his position is in direct conflict 
with VA law providing that for awards of 20 percent or more, 
the rate of compensation shall be reduced to 10 percent on 
the 61st day following incarceration after a conviction.  See 
38 C.F.R. § 3.665.  Thus, because the law, and not the facts, 
are dispositive of his claim, it must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board also notes that the veteran initially requested 
multiple hearings in conjunction with his claims, both 
locally at the VARO, and in front of a traveling panel of the 
Board.  The RO attempted to schedule a hearing, when the 
veteran indicated that he may have been able to attend such a 
hearing.  After he failed to report, however, his local 
hearing was rescheduled by the VARO, and was ultimately held 
between the DRO deciding his case, his authorized 
representative, and a representative from the Committee on 
Waivers and Compromises, in January 2003.  Despite this, the 
veteran again requested that a hearing be held by video-
conferencing techniques, or by telephone.  However, the 
veteran's representative requested in May 2003 that VA cancel 
hearing requests for local and Travel Board hearings.  A 
September 17, 2003 VA letter advised the veteran that his 
case was being transferred to the Board and that his 
representative had cancelled his hearing requests.  The 
veteran did not respond or request a new hearing.  Under the 
facts and circumstances of this case, therefore, the Board 
finds that the veteran's hearing requests were withdrawn.  
38 C.F.R. § 20.702(e).

Even if the hearing requests had not been withdrawn, 
scheduling a hearing based on the circumstances currently 
existing in this case is not feasible.  The veteran is 
currently incarcerated at Groveland Correctional Facility, in 
Sonyea, New York, and has not been permitted to leave the 
facility to attend a hearing.  Although VA regulations 
indicate that electronic hearings may be scheduled "when 
suitable facilities and equipment are available" (see 
38 C.F.R. § 20.700(e)), hearings before the Board must be 
held in Washington, DC, or at a Department of Veterans 
Affairs facility having adequate physical resources and 
personnel for the support of such hearings.  38 C.F.R. §  
20.705.  In this case, the Groveland Correctional Facility is 
not a "suitable facility" under either 38 C.F.R. §§  20.705 
or 20.700(e).    

As a final matter, because the law, and not the evidence, is 
dispositive of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA) is not applicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  Furthermore, the issue here does not arise 
from the receipt of a " substantially complete application" 
under 38 U.S.C.A. § 5103(a), but rather, arises under 
38 U.S.C.A. § 5313, which requires a reduction of benefits 
for certain incarcerated veterans.  Thus, the VCAA is not 
implicated.  


ORDER

The debt in the amount of $1540.20, due to the veteran's 
incarceration from October 19, 2000, was properly created.  


REMAND

The veteran's request for waiver was properly referred to the 
Committee on Waivers and Compromises, and denied in January 
2003.  The veteran's expressed disagreement on his February 
2003 VA Form 9, and this constitutes a notice a disagreement 
to that January 2003 denial.  Thus, the veteran should next 
be sent a statement of the case (SOC) informing him of his 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999); see also Smith v. Derwinski, 1 Vet. App. 267 (1991).

As a point of information, any recoupment of the debt by VA 
prior to the Board's review of the waiver issue does not 
reduce the overpayment for purposes of addressing the issue 
of waiver; the Board considers the total amount of the 
original overpayment.  Where there is a decision favorable to 
the appellant and the debt has been totally or partially 
recouped, that recouped amount will be returned to the 
appellant.  Franklin v. Brown, 5 Vet. App. 190 (1993).

Accordingly, this case is REMANDED for the following:

The appellant and the appellant's 
representative, if any, should be provided 
with a statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



